Citation Nr: 1411122	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-34 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether an overpayment of spousal dependency and indemnity compensation (DIC) benefits in the amount of $93,232.00 was properly created.

2. Entitlement to waiver of overpayment of spousal DIC benefits in the amount $93,232.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1968 to May 1971, with subsequent Reserve service.  He died in May 1978.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 determination by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that in December 2011, VA received a VA Form 9 in which the appellant perfected her appeal regarding a waiver of overpayment of spousal DIC benefits.  Her appeal was certified to the Board in February 2012.  In correspondence dated May 2012, the appellant canceled her scheduled hearing and noted that a "compromise has been reached with the office of Veterans Affairs concerning the debt that was in question."  However, this correspondence did not expressly state that she wished to withdraw the appeal.  As her intent as to this appeal is not clear, clarification is needed.  She is advised that if she seeks to withdraw the appeal she must expressly do so in writing.  See 38 C.F.R. § 20.204.

If the appeal is not withdrawn, a review of the record shows that further development of the evidence is necessary.  The appellant was awarded spousal DIC benefits following the death of the Veteran.  She remarried in October 2004.  In November 2004, VA received notification from the appellant that she remarried; however, spousal DIC benefits continued to be paid.  In December 2010, the appellant was notified that spousal DIC benefits would be terminated.  A separate January 2011 letter notified the appellant that an overpayment of $93,232.00 was created by the continued payment of spousal DIC benefits.  The appellant has implicitly challenged the validity of the debt in that she contends that the creation of an overpayment was through no fault of her own.  Specifically, the appellant argues she notified VA of her remarriage, and VA took no action in ceasing payment of her spousal DIC benefits.  

The question of the validity of the debt has not been formally adjudicated by the agency of original jurisdiction (AOJ).  Therefore it would be prejudicial for the Board to consider this question in the first instance.  The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on the question of the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  When an appellant both challenges the validity of the debt and requests waiver, the RO must fully review the file and any material the appellant submits, and make appropriate written findings with regard to the validity of the debt.  See 38 C.F.R. § 1.911(c); VAOPGCPREC 6-98 (Apr. 24, 1998).  The Board therefore finds that a remand is warranted for the AOJ to adjudicate the appellant's validity of debt claim. 

The claim of entitlement to waiver of recovery of an overpayment of spousal DIC benefits in the amount of $93,232.00 is inextricably intertwined with the claim of whether the debt in the amount of $93,232.00 for overpayment of spousal DIC benefits is valid.  In other words, development of the appellant's validity of debt claim may impact her waiver of overpayment claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  The Board must therefore defer a determination regarding waiver of recovery of the debt until the question of the validity of the debt has been resolved.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to clarify her intentions regarding the instant appeal; advise her that if she wishes to withdraw the appeal she must expressly do so in writing.  Afford her opportunity to respond.

2. The RO should adjudicate the appellant's claim of whether the debt in the amount of $93,232.00 for overpayment of spousal DIC benefits is valid.  Notice of the decision and appellate rights should be provided to the appellant and her representative.

3. If it is determined that a debt was properly created, appropriate action should be undertaken to obtain a new financial status report and the Committee on Waivers and Compromises should then readjudicate the waiver claim.

4. If either the validity of the debt claim and/or the waiver claim are denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case addressing each issue which remains denied.  After the appellant and her representative are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


